COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:         Ex parte Leslie Palomo

Appellate case number:       01-21-00707-CR

Trial court case number:     CV-0088967

Trial court:                 County Court at Law No. 2 of Galveston County

        The Clerk of this Court has examined the notice of appeal and the clerk’s record filed in
the above-referenced appeal and has determined that they do not comport with the Texas Rules
of Appellate Procedure in that they do not include the trial court’s certification of appellant’s right
of appeal from the denial of appellant’s habeas application, which the trial court denied on
November 16, 2021. See TEX. R. APP. P. 25.2(a)(2) (noting “trial court shall enter a certification
of the defendant’s right of appeal each time it enters a judgment of guilt or other appealable
order”), (d), 34.5(a)(12) (noting that clerk’s record shall contain “in criminal cases the trial court’s
certification of the defendant’s right of appeal under Rule 25.2;”), 37.1; TEX. CODE CRIM. PROC.
ANN. § 44.02. This order constitutes notice to all parties of the defect. See TEX. R. APP. P. 37.1.

        The trial court clerk is ORDERED to prepare, certify, and file in this Court a supplemental
clerk’s record containing the trial court’s signed order denying the habeas application and signed
certification of the appellant’s right of appeal from the order denying appellant’s habeas
application. See TEX. R. APP. P. 25.2(d), 34.5(a)(5), (12), (c)(1)-(2). The supplemental clerk’s
record containing the trial court’s order and certification should be filed within 30 days of the
date of this notice. See TEX. R. APP. P. 37.1.

Judge’s signature: ___ /s/ Sarah Beth Landau__________________________________
                   Acting individually

Date: ____July 12, 2022__________________